Exhibit 10.5

AMENDED AND RESTATED LENDER NOTE

August 8, 2007

FOR VALUE RECEIVED, JARDEN RECEIVABLES, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to THREE PILLARS FUNDING LLC, a
Delaware limited liability company (the “Lender”), or its registered assigns, on
or before the Commitment Termination Date, the aggregate unpaid principal amount
of all Loans shown on the schedule attached hereto (and/or any continuation
thereof and/or in the records of the Lender) made by the Lender pursuant to that
certain Amended and Restated Loan Agreement, dated as of August 8, 2007
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Loan Agreement”), among the Borrower, Jarden
Corporation, as the Servicer, the Lender and SunTrust Robinson Humphrey, Inc.,
as Administrator.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by the Administrator pursuant to the Loan Agreement.

This promissory note is the “Lender Note” referred to in, and evidences
indebtedness incurred under, the Loan Agreement, and the holder hereof is
entitled to the benefits of the Loan Agreement, to which reference is made for a
description of the security for this Lender Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement. This promissory note amends and restates in its
entirety that certain Lender Note dated August 24, 2006 made by the Borrower in
favor of the Lender.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

JARDEN RECEIVABLES, LLC By: SUNBEAM PRODUCTS, INC. Its: manager and sole member
By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Vice President

 

2